204 P.3d 117 (2009)
226 Or. App. 460
STATE of Oregon, Plaintiff-Respondent,
v.
Lyle Allen BRAATEN, Defendant-Appellant.
05C52601, 05C54468, 06C41139, 06C49896; A134921 (Control) A134922, A134923, A134924.
Court of Appeals of Oregon.
Submitted October 30, 2008.
Decided March 11, 2009.
Peter Gartlan, Chief Defender, and Joshua B. Crowther, Deputy Public Defender, Legal Services Division, Office of Public Defense Services, filed the brief for appellant.
Hardy Myers, Attorney General, Mary H. Williams, Solicitor General, and Doug M. Petrina, Assistant Attorney General, filed the brief for respondent.
Before ROSENBLUM, Presiding Judge, and BREWER, Chief Judge, and RIGGS, Senior Judge.
PER CURIAM.
Defendant was convicted of three counts of first-degree theft (Counts 1, 2, and 3) and one count of attempted theft. In a separate case, defendant was convicted of second-degree theft. At a consolidated sentencing hearing, the trial court imposed consecutive durational departure sentences on Counts 1, 2, and 3. The court imposed the sentences to be served consecutively to one another and consecutively to the sentence imposed on defendant's separate second-degree theft conviction. Defendant advances an unpreserved challenge to the trial court's authority to order that the sentences be served consecutively in the absence of findings of fact by the jury. In light of Oregon v. Ice, ___ U.S. ___, 129 S. Ct. 711, 172 L. Ed. 2d 517 (2009), the trial court did not err.
Affirmed.